[PARLUX LETTERHEAD] March 18, 2011 In connection with its response to the United States Securities and Exchange Commission's comment letter, dated December 2, 2010, Parlux Fragrances, Inc. (the "Company") acknowledges the following: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and ● the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. PARLUX FRAGRANCES, INC. By: /s/Raymond J. Balsys Raymond J. Balsys Vice President and Chief FinancialOfficer
